Case: 12-13065     Date Filed: 04/04/2014    Page: 1 of 6


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 12-13065
                             Non-Argument Calendar
                           ________________________

    D.C. Docket Nos. 3:11-cv-00196-RBD-TEM, 3:07-cr-00275-TJC-TEM-1

JAMES G. HILL,

                                                                 Petitioner-Appellant,

                                        versus

UNITED STATES OF AMERICA,

                                                               Respondent-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                   (April 4, 2014)

                        ON PETITION FOR REHEARING

Before MARCUS, FAY, and EDMONDSON, Circuit Judges.

PER CURIAM:

      We sua sponte grant rehearing in this case, vacate our prior opinion filed on

8 October 2013 in its entirety, and substitute the following opinion in its place.
              Case: 12-13065     Date Filed: 04/04/2014   Page: 2 of 6


      James Hill appeals the denial of his 28 U.S.C. § 2255 motion, in which he

argued that his due process rights were violated because his sentence was enhanced

under the Armed Career Criminal Act of 1984 (“ACCA”), 18 U.S.C. § 924(e),

when his earlier Florida conviction for battery on a law enforcement officer

constituted no “violent felony” under the statute.

      By way of background, in 2007, Hill pleaded guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e); and his

plea agreement contained a collateral-review waiver in which he agreed to waive

his right to challenge collaterally his conviction. The waiver permitted him to

challenge his sentence if his sentence was above the statutory maximum. Hill

previously had been convicted of, among other things, battery on a law

enforcement officer. So, the district court determined that Hill was an armed

career criminal. Hill did not object to the application of the ACCA before the

district court, and he was sentenced to 188 months’ imprisonment in 2008. If not

sentenced as an armed career criminal, Hill faced a statutory maximum of ten

years’ imprisonment. Hill filed no direct appeal.

      In 2012, Hill filed his § 2255 motion; he argued the motion was timely under

§ 2255(f)(3) because the motion was based on the Supreme Court’s decision in

Johnson v. United States, 559 U.S. 133, 130 S.Ct. 1265, 176 L.Ed.2d 1 (2010).

The district court denied the motion, concluding that (1) Hill’s claim was


                                          2
              Case: 12-13065     Date Filed: 04/04/2014    Page: 3 of 6


procedurally defaulted because he had not raised it on direct appeal, (2) the motion

was time-barred both because he did not file it within one year of the date on

which his conviction became final and because we had not declared Johnson

retroactively applicable on collateral review, and (3) the motion was barred by his

collateral-review waiver.

      Hill filed a timely notice of appeal, and we granted a certificate of

appealability (“COA”) on the following issues:

      (1)    Whether the district court erred in determining that Hill’s 28 U.S.C.
             § 2255 motion was time-barred, procedurally defaulted, and barred by
             his sentence-appeal waiver.

      (2)    If so, whether the original sentencing court violated Hill’s
             due-process rights by imposing his sentence under the [ACCA].

      On appeal, Hill concedes that his claim was procedurally barred, but argues

that the district court should have held an evidentiary hearing to determine whether

he could show either actual innocence or cause and prejudice sufficient to

overcome the procedural bar. In addition, he argues that his § 2255 motion was

timely because it was filed within the one-year limitation period established in

§ 2255(f)(3), as Johnson is a retroactively applicable decision. He also argues that

the collateral-review waiver did not bar his § 2255 motion because his

ACCA-enhanced sentence is above the otherwise applicable statutory maximum.

Moreover, he argues that his due process rights were violated because he should

not have been sentenced as an armed career criminal.
                                          3
              Case: 12-13065     Date Filed: 04/04/2014    Page: 4 of 6


      When reviewing the denial of a § 2255 motion, we review de novo questions

of law; and we review findings of fact for clear error. McKay v. United States,

657 F.3d 1190, 1195 (11th Cir. 2011). We may affirm on any ground supported by

the record. Id. at 1195-96. The burden of proof is on the movant. See Sullivan v.

Wainwright, 695 F.2d 1306, 1310 (11th Cir. 1983) (noting that the burden of proof

was on the petitioner in a habeas corpus proceeding, including to establish cause

and prejudice to excuse procedural default).

      A claim is procedurally defaulted, such that the prisoner cannot raise it in a

collateral proceeding, when a defendant could have raised an issue on direct appeal

but did not do so. Lynn v. United States, 365 F.3d 1225, 1234 (11th Cir. 2004). A

claim is procedurally defaulted even if it was foreclosed explicitly by existing

circuit precedent at the time of the defendant’s direct appeal. McCoy v. United

States, 266 F.3d 1245, 1258-59 (11th Cir. 2001) (noting that perceived futility does

not constitute cause to excuse a procedural default).

      Defendants can avoid the procedural bar by establishing that either of the

following exceptions applies: (1) cause and prejudice, or (2) a miscarriage of

justice based on actual innocence. McKay, 657 F.3d at 1196. Under the

actual-innocence exception, the defendant must show that he was “actually

innocent either of the crime of conviction or, in the capital sentencing context, of

the sentence itself.” Id. Whether the actual-innocence exception extends to the


                                          4
              Case: 12-13065     Date Filed: 04/04/2014    Page: 5 of 6


non-capital sentencing context is an open question. Id. at 1197 & n.12. The

actual-innocence exception is “exceedingly narrow in scope” because it requires

that the defendant establish that he was, in fact, innocent of the offense, not merely

legally innocent, even in the sentencing context. Lynn, 365 F.3d at 1235 n.18; see

also McKay, 657 F.3d at 1197-98.

      We have said that the actual-innocence exception does not apply to a

defendant who procedurally defaulted his claim that he erroneously was sentenced

as a career offender under the Sentencing Guidelines because his conviction was

not a “crime of violence” under the Guidelines. McKay, 657 F.3d at 1191-92,

1198. We explained that the actual-innocence exception did not apply because the

claim was “one of legal, rather than factual, innocence and thus fails to fall within

the actual innocence exception’s purview.” Id. at 1198. Although we expressly

did not resolve whether the actual-innocence exception extended to the non-capital

sentencing contexts, we wrote that we refused “to extend the actual innocence of

sentence exception to claims of legal innocence of a predicate offense justifying an

enhanced sentence.” Id. at 1198-99. McKay persuades us.

      Here, the district court did not err by denying Hill’s § 2255 motion as

procedurally defaulted. Hill cannot satisfy the actual-innocence exception to the

procedural bar because he argued only that he was legally innocent of a violent

felony (battery on a law enforcement officer is not a violent felony under the


                                          5
              Case: 12-13065     Date Filed: 04/04/2014   Page: 6 of 6


ACCA), not that he was factually innocent of the crime of battery on a law

enforcement officer. Hill also cannot satisfy the cause and prejudice exception

because, although his claim was foreclosed by this Court’s precedent when Hill

was sentenced, the perceived futility of a claim does not establish cause to excuse

the default. See McCoy, 266 F.3d at 1258-59.

      Because Hill’s arguments fail, as a matter of law, to establish actual

innocence or cause and prejudice, we decline to remand for an evidentiary hearing.

See Tejada v. Dugger, 941 F.2d 1551, 1556 (11th Cir. 1991). Hill’s sole claim is

procedurally barred; we need not reach his other arguments.

      AFFIRMED.




                                         6